DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 05/09/2022 in response to the Non-Final Office Action mailed 02/07/2022 has been entered. 
	Claims 1-3, 5-7, 9-11 and 13-15 are currently pending in U.S. Patent Application No. 17/022,892 and an Office action on the merits follows.

Terminal Disclaimer
The terminal disclaimer filed on 05/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,861,153 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Corresponding rejections to the claims under Double Patenting are withdrawn accordingly.


Response to Arguments/Remarks
	Applicant’s remarks with respect to references Kim et al. (WO 2014/107081 A1), Tran et al. (US 10,149,958), and Devries WO 2016/038585 (US 2017/0249445) have been considered and determined moot in view of Healey et al. (US 2010/0332571), previously cited by Applicant (citation No. 19 Applicant’s 9/16/2020 IDS).  Examiner agrees (see Interview Summary for 05/06/2022 Interview) Kim fails to explicitly disclose ‘obtain[ing] a plurality of probability values, which correspond to a plurality of food types, respectively, based on the feature information of the food in the captured image’.  Examiner similarly finds Applicant’s remarks directed to Devries persuasive, as the confidence scores therein relate to a meal start time.  Healy however evidences the obvious nature of a food identification based in part upon a confidence index considering degrees of probability as determined from an agreement between one or more recognition algorithm(s)/data ([0022]), equivalent to that obtained plurality of probability values as required by the claim(s) as amended.  This finding is consistent with Applicant’s most recent IDS and page 6 of the Communication dated December 20, 2021 issued by the China National Intellectual Property Administration in Chinese Application No. 201680069788.9.  Healy suggests the manner in which obtaining said probability degrees may lend to an accurate food identification/type generally, but more so serves to additionally suggest the manner in which the consideration of a plurality of such probabilities may lend towards a confidence index helpful in more accurately determining a food identification/type as it is capable of weighing/objectively comparing outputs from one or more algorithms in conjunction with e.g. complementary data (audio, history, etc. – [0022]).  Altering one or more of those optional embodiments of Kim including a Bayesian classifier, SVM or ANN, to consider one or more complementary algorithms/data as facilitated by said obtained probability values and as taught/suggested by Healy, may serve to provide a more accurate food type/identification in a manner characterized by a reasonable expectation of success. 
As Healy evidences the obvious nature of such a food type determination/identification based at least in part upon an obtained plurality of probability values, and similarly teaches/suggests motivation for the required modification to Kim as enabling a more accurate food type determination in consideration of a plurality of algorithm(s)/complementary data more objectively compared therewith, Examiner asserts that references of record, when reasonably combined, teach/suggest all elements of at least independent claims 1/5/9 as amended.  Dependent claims are similarly rejected because they depend on unpatentable parent claims.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-2, 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2014/107081 A1), cited by Applicant (citation No. 40 (of the 9/16/2020 IDS) corresponding to KR 10-2015-0018759A), in view of Healey et al. (US 2010/0332571).

As to claim 1, Kim teaches/suggests an electronic device comprising:
a display ([29], [56], [6], [18], [19]);
a camera configured to obtain a captured image ([29] “The step (S110) is a step of obtaining a food picture for learning in order to generate an automatic classifier for the type and amount of food. The food for learning is a photograph of food or a table on which food is placed. The food for learning can be an image photographed by using a digital camera such as a camera of a smartphone or a DSLR camera”, [56] “The user terminal (100) can be a smartphone, a desktop, or a notebook computer for uploading a food picture on a web or an app. The user terminal (220) is able to communicate wirelessly or wirelessly through the server (230) and the network (10), and the user can upload the food photo on the web or download the application, and then upload the food picture on the application”); and
at least one hardware processor ([29], [56]) configured to:
execute an artificial intelligence (AI) automatic classifier (Fig. 2, [10], [27] “generating an automatic classifier(S100)”, [29], [40], [41], [60] “The automatic classifier (311) uses a food photo for learning to generate an automatic classifier for the type and amount of each food, and generates an automatic classifier by previously learning the learner using the food photo for learning”) configured to extract feature information of a food in the captured image ([33] “In the step (S140), an image feature of color, shape, and texture is extracted as a step of extracting an image feature from a divided food area and an area of interest”, [45] “image feature extraction step (S230)”, [58]), identify a type of the food in the captured image based on the feature information of the food in the captured image ([9] “provide a method and an apparatus for calculating a type and an amount of food by extracting an image characteristic of color, texture, and shape in a food taken or taken by a user”, [43] “When the automatic classifier is generated through the above steps (S110, S120, S130, S140, S150), the type and amount of food are estimated by using the inputted food photo”, [45], [64]),
and identify an amount of the food in the captured image based on the feature information ([1], [43] “the type and amount of food are estimated”, [45] “a food type and a quantity estimation step (S240)”), wherein the feature information comprises at least one of a color of the food in the captured image, a shape of the food in the captured image, or a texture of the food in the captured image ([9] “provide a method and an apparatus for calculating a type and an amount of food by extracting an image characteristic of color, texture, and shape in a food taken or taken by a user”, [10] “steps of: (a) calculating an image characteristic for the color, texture, and shape of the food for learning”, [33]);
obtain calorie information of the type of the food, which indicates an amount of calories of the type of the food (Fig. 7-8 see overall and type specific calorie amount breakdowns, [53] “the present invention can visually display the calories of each food calculated in step S300 on the corresponding food of the food. The indication can indicate the total calories plus the corresponding calories of each food, as well as the calories of the corresponding food, and the intake calories can also be displayed. Therefore, the user can intuitively check the total calories consumed when the corresponding food is fed, as well as the calorie consumed”, etc.), from a database based on the type of the food ([11] “a calorie calculation module for calculating intake calories by using the estimated food type and the amount of food before and after intake and calorie data of the database”, [45] “calorie calculation step (S300)”); and
control the display to display the amount of calories of the food in the captured image based on the calorie information (Figs. 7-8, [18-19] “visually displaying a food picture ... visually displaying the calorie taken”, [53], [68]), the amount of the food in the captured image (Figs. 7-8 amount in grams, 50g, 200g, 100g, etc.), and the type of the food in the captured image (Figs. 7-8 food label/identifier preceding the amount in grams).
Kim fails to explicitly disclose obtain[ing] a plurality of probability values, which correspond to a plurality of food types, respectively, based on the feature information of the food in the captured image and identifying a food type based thereon.
Healey evidences the obvious nature of obtain[ing] a plurality of probability values, which correspond to a plurality of food types, respectively, based on the feature information of the food in the captured image and identifying a food type based thereon ([0022] “the generated list of possible matching items is accompanied by a confidence index based either on a high degree of probability determined from any single recognition algorithm or from agreement between algorithms. For example, logic may be executed to run a vision algorithm that compares a captured image to a database of labeled images. Said algorithm may return a vector comprising a ranked list of images most similar to the captured image. If the first 20 matches to any one of the algorithms were "pizza," food item identification logic may determine, with a high degree of confidence, that the food item is in fact pizza. Alternatively if the top 5 ranked items from a first algorithm (e.g., a shape recognition algorithm) were all "pizza" and the top five ranked items from a second algorithm (e.g., a color-matching algorithm) were also pizza, there would be a higher degree of confidence that said food item is in fact pizza. Similarly if a user's personal history shows that said user has had pizza at this particular location frequently, or an ambient audio small vocabulary word recognition algorithm detected a match to "pizza" (e.g. a audio data capture of a user saying "yes, can I have the pepperoni pizza?"), a results list of entirely pizza food items is likely contain an item matching the ordered food item”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Kim such that the AI automatic classifier therein is implemented to itself produce and/or evaluate in conjunction with an alternative algorithm/classifier a plurality of probability values corresponding to a plurality of food types/classes/categories, based on the feature information of the food in the captured image and identifying a food type based thereon as taught/suggested by Healey, the motivation as similarly taught/suggested therein and explained in the remarks section above, that such a modification to Kim and corresponding probability values serve to enable a more accurate food type determination in consideration of a plurality of algorithm(s)/complementary data more objectively compared therewith.

As to claim 2, Kim in view of Healey teaches/suggests the device of claim 1.
Kim in view of Healey further teaches/suggests the device wherein the at least one hardware processor is further configured to pre-process a food area including a food item from the captured image (Kim [30] “In the step (S120), a food photo is pre-processed in order to easily extract an image feature from a food picture for learning The food photo for learning can be reduced or expanded to a set resolution, for example, 1024 × 768, and a boundary of a food plate or a table is recognized in a food picture”, [32] “In the step S130, only a region in which food is present in the pre-processed food is divided, and can be manually divided by a learner”, [45] “Accordingly, a pre-processing step (S210 ′) and an image feature extraction step (S230), which are the same method as the method for generating an automatic classifier, only describe an image segmentation step (S220), a food type and a quantity estimation step (S240), and a calorie calculation step (S300)”, [46], [59] “In addition, the image feature extraction unit (312) includes a pre-processing unit (312a) for pre-processing the inputted food photo”).

As to claims 5 and 9, these claims are the method and non-transitory CRM claims respectively corresponding to the device of claim 1, and are rejected accordingly.

As to claims 6 and 10 these claims are the method and non-transitory CRM claims respectively corresponding to device claim 2, and are rejected accordingly.


2.	Claims 3, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2014/107081 A1) in view of Healey et al. (US 2010/0332571) and Tran et al. (US 10,149,958).

As to claim 3, Kim in view of Healey teaches/suggests the device of claim 1.
Kim fails to explicitly disclose the device wherein the AI automatic classifier is implemented as a convolution neural network.  Alternatively Kim discloses optional embodiments to include [41] “The automatic classifier may be a Bayesian classifier, a Support Vector Machine (SVM), or an Artificial Neural Network (ANN)”.
Tran evidences the obvious nature of a system/method configured to extract feature information of a food in a captured image (col 29 lines 60-65 – col 30 lines 1-20 “In an example, images of food can be automatically analyzed in order to identify the types and quantities of food consumed. In an example, pictures of food taken by a camera or other picture-taking device can be automatically ... In an example, a device can identify specific foods from pictures or images by image segmentation, color analysis, texture analysis, and pattern recognition. ...  food images that are used to extract a vector of food parameters (such as color, texture, shape, and size)”) and configured to obtain calorie information thereof (col 33 lines 20-35 “feedback concerning food consumption (such as types and amounts of foods , ingredients, and nutrients consumed, calories consumed, ... information concerning the calories or nutritional components of specific food items; and number of calories consumed per eating event or time period”, col 35 lines 25-30 “and/or calories with selected types and amounts of food”, col 35 line 40, col 36 lines 1-15 “In an example, a food database can be used to identify the amount of calories that are associated with an identified type and amount of food”).  Tran further evidences the obvious nature of an execution of an artificial intelligence (AI) automatic classifier implemented as a convolutional neural network to extract feature information (col 20 lines 10-15 “The general strategy of a convolutional network is to extract simple features at a higher resolution, and then convert them into more complex features at a coarser resolution” as used in the ‘recognition of objects’/feature extraction generally;  Examiner notes Tran disclosure related to CNN use for feature extraction for facial and/or gesture recognition similarly applies to features in a more general sense and to include feature information of food in a captured image).  Tran additionally discloses potential motivation regarding the implementation of a CNN as compared to known alternatives in view of col 20 line 55 “the convolutional neural network provides for partial invariance to translation, rotation, scale, and deformation”.  As compared to a situation involving an ANN for example, wherein concrete data points must be provided, a CNN enables spatial features extracted from an image input ideal for the extraction of a large number of features otherwise requiring concrete data points and potentially reducing e.g. a required number of trained parameters, reducing storage/processing costs, etc. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Kim in view of Healey such that the AI automatic classifier therein is implemented as a convolution neural network as taught/suggested by Tran, and as a known alternative to e.g. ANN as taught/suggested in Kim, the motivation as similarly taught/suggested therein and readily recognized by one or ordinary skill in the art that an implementation of such a classifier alternative as claimed includes the simple substitution of a known classifier alternative for another in a manner yielding predictable results with a reasonable expectation of success, and in a manner capitalizing on those known/associated benefits as described above.

As to claims 7 and 11, these claims are the method and non-transitory CRM claims respectively corresponding to device claim 3, and are rejected accordingly.


3.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2014/107081 A1) in view of Healey et al. (US 2010/0332571) and Aizawa et al. (US 2016/0070960), all previously cited by Applicant.

As to claim 13, Kim in view of Healey teaches/suggests the device of claim 1.
Kim in view of Healey fails to explicitly disclose the device wherein the at least one hardware processor is further configured to control the display to display the captured image and the identified amount of calories in a timeline based on a time when the captured image is obtained.
	Aizawa evidences the obvious nature of a system/method configured to control the display to display the captured image and the identified amount of calories in a timeline based on a time when the captured image is obtained (Fig. 6, [0053-0054] “Upon receiving an instruction, from the user, to display the record information held in the storage unit 12, the image processing apparatus 1 preforms a process to display the same. Specifically, the image processing apparatus 1 uses the date/time information included in the record information, generates a list of record information for each month, each list including the record information having the date/time information indicating the relevant month, and displays the generated list (FIG. 6). In the list, the pieces of the record information are arranged in the order of the date/time information. Specifically, according to an example of the present aspect, when a list is displayed, instead of a list of the entire record information, a list of images included in the record information (when no image is included, an image previously determined as a default image may be used) may be displayed. When the user selects one image from the list, the image processing apparatus 1 displays the entirety of the record information including the selected image (FIG. 7).”, see Fig. 6 in particular as it illustrates calorie information/amount superimposed on each of the representative/thumbnail images).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Kim in view of Healey so as to display the captured image and the identified amount of calories in a timeline based on a time when the captured image is obtained as taught/suggested in Aizawa, the motivation as similarly taught/suggested therein that such a display configuration enables the user to readily and efficiently glean a higher level contextual understanding of calorie consumption relative to temporally adjacent/associated events – in both a manner aesthetically pleasing and characterized by a reasonable expectation of success in terms of user readability/comprehension.


As to claims 14 and 15, these claims are the method and non-transitory CRM claims respectively corresponding to device claim 13, and are rejected accordingly.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669